Case 3:19-cv-17272-MAS-ZNQ Document 60 Filed 03/09/20 Page 1 of 1 PagelD: 581

Edward F. Behm, Esquire
Direct 7 267.780.2030 F 215.405.9070
ebehm@atllp.com

March 9, 2020
VIA ECF

The Honorable Michael A. Shipp

U.S. District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, NJ 08608

Re: UMG Records, Inc., et al. vs. RCN Telecom Services, LLC, et al.
Civil Action No. 19-17272-MAS-ZNO

Dear Judge Shipp:

This firm represents Defendants in the above-referenced matter. Defendants filed
a Motion to Dismiss regarding the RCN Defendants and a separate Motion to Dismiss
regarding Defendant Patriot Media Consulting, LLC [ECF Nos. 15 and 30, respectively].
Pursuant to L. Civ. R. 7.1(d)(5), Plaintiffs received an extension of their response
deadline and timely filed Briefs in Opposition on February 18, 2020 [ECF Nos. 52 and
53]. The Court then granted Defendants a 14-day extension of time to file their Reply
Briefs, which are currently due today, March 9, 2020. [ECF No. 55].

Over this past weekend, Defendants’ lead counsel, Richard Brophy, experienced a
significant medical issue that has caused him to be unable to review, contribute to, and
confer with his client about Defendants’ Reply Briefs. Accordingly, Defendants
respectfully request a two-day extension to file their Reply Briefs pursuant to L. Civ. R.
6.1(a), from March 9, 2020 to March 11, 2020, Plaintiffs’ counsel has been contacted
and consents to this extension.

Respectfully Submitted,

/s/ Edward F. Behm, Jr.

Edward F. Behm, Jr.
pred this Th aay

EFB:gc
CC: All counsel of record via ECF

 

ARMSTRONG TEASDALE LLP | 2005 MARKET STREET, 29” FLOOR, ONE COMMERCE SQUARE, PHILADELPHIA, PA 19103 T267.780.2012F 215.405.9070 | ArmstrongTeasdale.com
